id office uilc cca_2013061910280146 -------------- number release date from -------------------- sent wednesday date to ---------------------- cc --------------------------------------------------------------------- subject who may sign returns and form_870 or for deceased taxpayers hi you posed three scenarios and asked in each about who can sign unfiled tax returns and sign forms and after the death of the taxpayer case a q decedent is a non-filer who died intestate with one asset a bank account held by the decedent her daughter and her daughter’s husband field counsel considers the daughter a distributee and proposed having the daughter to sign a form_56 notice concerning fiduciary relationship and then sign the decedent’s unfiled tax returns and form_870 or a the daughter may sign the decedent’s unfiled returns because sec_6012 provides that tax returns of decedents are to be made by the decedent’s executor administrator or other person charged with the property of the decedent the daughter has the decedent’s property acceptable without proof of authority but if she claims credit elects or refunds the service may demand form_1310 and or documentary authority before refunding or crediting any claimed overpayment see irm the service may communicate with the daughter and her representatives about returns the daughter signs for her mother if the daughter submits balance due returns those are sec_6501 provides for extending the ased and sec_6213 provides for waiving restrictions on assessment but who may sign ased extension consents and waivers for decedents is not specified in the statutes or regulations although revrul_83_41 c b clarified amplified by revrul_84_165 1984_2_cb_305 held that the service will generally apply the rules applicable to execution of the original returns to consents to the extension of time to make an assessment it ruled that in the absence of a court-appointed administrator for an intestate decedent nobody may sign an ased extension for the intestate decedent under the revenue rulings the daughter may sign ased extensions for her liability as a transferee because it’s her own liability but she may not sign form_870 or for her mother’s estate without being appointed as the personal representative administrator for her mother’s estate by a court of competent jurisdiction the same rules should apply to form_870 as well the service should require letters of administration or equivalent proof of such appointment before accepting an or from the daughter the daughter should also submit a form_56 to document her fiduciary relationship as the personal representative of her mother’s estate the regulations require the fiduciary to retain proof of authority to act for the principal sec_301_6903-1 and the same authority that would provide a foundation for form_56 would likely suffice for forms and that is letters of administration from a state probate_court case b q decedent established a revocable_trust into which he transferred all his assets before he died he died testate naming b his executor b is also one of three trustees of the trust the will has not been probated and nothing passed under the will field counsel proposes treating the trustees as testamentary trustees and having them sign form_56 and form_870 or the trust documents require the trustees to act unanimously and the trustees have voted to appoint b the person to handle irs matters a b may execute any unfiled returns for the decedent because sec_6012 provides that tax returns of decedents are to be made by the decedent’s executor administrator or other person charged with the property of the decedent the service will accept returns signed by b as trustee in possession of the decedent’s property but the service may require a form_1310 and or documentation of b’s appointment by a court if the returns claim an overpayment as for filing a form_870 or the service should require proof of authority confirmed by a court that is letters testamentary before accepting either an ased extension or a waiver of restrictions on assessment case c q the day after decedent died in new jersey and before his attorney-in-fact learned the decedent principal had died the poa acting in florida executed a form_872 extending the ased no probate has been opened and no representative has been appointed a the ased extension signed by the attorney-in-fact the day after the taxpayer’s death and at a time when neither the attorney-in-fact nor the irs knew that the taxpayer had died is valid because under both florida law where the attorney-in-fact acted and new jersey law where the taxpayer died and may have been domiciled acts by an attorney-in-fact done in good_faith and without knowledge that the principal is dead are valid and binding fla stat sec_709 n j stat sec_46 2b-8 a now that the attorney-in-fact is aware of the principal’s death the poa is terminated and he is not authorized to act for the decedent if the estate wishes to submit a form_870 or the service should require proof of authority to bind the estate if the decedent died intestate then court appointment of an administrator and letters of administration will be required administrator then court approval and letters testamentary will be required if the decedent died testate and named an conclusion in all cases if the purported personal representative won’t provide proof of authority letters of administration or letters testamentary from an appropriate court then no or should be accepted and notices of deficiency should issue to ensure that the assessments are valid copies to the taxpayer’s last_known_address and to the address of any fiduciaries whether confirmed or not please let us know if you have any further questions best -------- ------------------------- -----------------------------------------------------
